LATTIMORE, Judge.
Conviction for receiving and concealing stolen property; punishment, two years in the penitentiary.
The record appears in an unfortunate condition, disclosing quite a controversy. The court declined to approve the statement of facts prepared by appellant’s counsel, and filed one of his own. Appellant’s counsel was dissatisfied with that filed by the court and filed one of his own. The court declined to approve the single bill of exception prepared by appellant, and filed his own bill. Appellant was dissatisfied with the court’s bill and attempts to file a bystanders’ bill. The whole controversy revolves around the statement of facts and- some exculpatory statements claimed by appellant to have been made by witnesses which do not appear in the statement of facts prepared by the court. We have examined all of the documents but fail to see how the contention between the trial court and counsel for appellant could affect the decision of this case. *576Appellant pleaded guilty, thereby admitting all of the material facts alleged in the indictment. Upon his plea of guilty the jury found him guilty and gave him the lowest penalty for the offense charged. They could have done no more for him had the proceedings been as contended by appellant’s counsel in his controversy with the trial court.
The judgment will be affirmed.

Affirmed.